Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-15 and 17 are allowed.  Key to allowance of these claims are the remarks of 2/18/2021.  These remarks detail how the applied prior art (Fujinami AND Yagishita) teach most of the limitations of the claim.  They do not teach where the grease composition is consisting of parts a-d as found in claim 1.  Another part, an additional thickener, must be present.
A lubricant composition for an eccentrically oscillating speed reducer of planetary gear type, consisting of:
(a)    a base oil which is a poly-alpha-olefin or a mixture of a poly-alpha-olefin and a mineral oil,
(b)    a hydrocarbon wax which is a polypropylene wax or a ethylene-propylene copolymer wax, each of said waxes having a weight-average molecular weight of 1,000 to 20,000,
(c)    at least one calcium salt selected from the group consisting of a calcium salt of petroleum sulfonic acid, a calcium salt of alkyl aromatic sulfonic acid, a calcium salt of oxidized wax, an overbasic calcium salt of petroleum sulfonic acid, an overbasic calcium salt of alkyl aromatic sulfonic acid, and an overbasic calcium salt of oxidized wax, and
(d)    an optional additive; is not taught or fairly suggested in the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771